        Case 1:20-cr-00364-KPF Document 20 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              20 Cr. 364 (KPF)

ESTEBAN MIRANDA,                                  SCHEDULING ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is currently a conference scheduled in this action for January 22,

2021, at 12:00 p.m. In light of the parties’ request by email for an

adjournment, the conference is hereby ADJOURNED to April 19, 2021, at

12:00 p.m.

      It is further ORDERED that time is excluded under the Speedy Trial Act

between January 23, 2021, and April 19, 2021. The Court finds that the ends

of justice served by excluding such time outweigh the interests of the public

and the defendant in a speedy trial because it will allow defense counsel to

continue to prepare and discuss certain mitigation materials with the

Government.

      SO ORDERED.

Dated: January 21, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
